DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.
Claim 8 is hereby withdrawn as it is drawn to a non-elected Species (the baffle plate found in Claim 8 is not found in Species C elected by the Applicant).

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Girmscheid et al. (Translation of German Patent Document DE102014113868A1) in view of Folkedal et al. (USP 6155340) hereinafter referred to as Girmscheid and Folkedal, respectively.
Regarding Claim 1, Girmscheid discloses a heat exchange device, comprising 
a core (8, 9, 10) and a housing (2), wherein the core comprises a first flow collecting component (8) and a second flow collecting component (8) which are oppositely arranged (shown in figure 2), and a flat pipe component (9) is provided between the first flow collecting component and the second flow collecting component (shown in figure 2); 
the flat pipe component comprises a first flat pipe group (top row of flat pipes, as shown in figure 2) and a second flat pipe group (bottom row of flat pipes, as shown in figure 2), and the first flat pipe group and the second flat pipe group both comprise a plurality of flat pipes (shown in figure 2), and two ends of each flat pipe are respectively communicated with the first flow collecting component and the second flow collecting component (shown in figure 2); 
two end portions of the housing are respectively fixedly connected to the first flow collecting component and the second flow collecting component (shown in figure 2, wherein the headers (8) are connected to the receiving element (3)), the flat pipe component is located in the housing (shown in figure 2), and a coolant flowing space is formed in the housing (shown in figure 2, see 11); 
the second flow collecting component has a flow collecting cavity (shown in figure 2, wherein both headers (8) collect the working fluid from the flat tubes (9)), and the flow collecting cavity of the second flow collecting component has two or more abreast flow collecting passages communicated with each other (shown in figure 2, wherein the headers (8) have multiple channels that receive working fluid); 
the first flow collecting component (8) has a flow collecting cavity (shown in figure 2, being the cavities of the header (8) that collect/dispense working fluid), the first flow collecting component comprises a first flow collecting portion (shown in figure 2, being the top two cavities of the header (8)) and a second flow collecting portion (shown in figure 2, being the bottom two cavities of the header (8)); 
each flat pipe of the first flat pipe group is communicated with the flow collecting cavity of the first flow collecting portion (shown in figure 2, wherein the top flat tubes are in fluid communication with the top cavities of the headers (8)); 
each flat pipe of the second flat pipe group is communicated with the flow collecting cavity of the second flow collecting portion (shown in figure 2, wherein the flat tubes are in fluid communication with the bottom cavities of the headers (8)).
Although in the embodiment of figure 2 Girmscheid discloses two headers that allow for the transferring of working fluid and an inlet (13) and outlet (14) for said fluid, Girmscheid, in the embodiment of figure 2, fails to disclose the flow collecting cavity of the first flow collecting portion is communicated with the flow collecting cavity of the second flow collecting portion through the first flat pipe group, the flow collecting cavity of the second flow collecting component, and the second flat pipe group.
However, in the embodiment of figure 3 Girmscheid teaches the flow collecting cavity of the first flow collecting portion (shown in figure 3, 8’a adjacent the inlet (13)) is communicated with the flow collecting cavity of the second flow collecting portion (shown in figure 3, 8’b adjacent the inlet (13)) through the first flat pipe group (7’a), the flow collecting cavity of the second flow collecting component (8’a and 8’b), and the second flat pipe group (7’b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the figure 2 embodiment of Girmscheid with the aforementioned limitations, as taught by the figure 3 embodiment of Girmscheid, the motivation being to extend the flow path of the working fluid through the heat exchanger with additional passes, thereby allowing for increased heat exchange.         
Girmscheid fails to disclose a separator is provided between the first flow collecting portion and the second flow collecting portion.
Folkedal, also drawn to a heat exchanger having headers with multiple cavities, teaches a separator (10 and 11) is provided between the first flow collecting portion and the second flow collecting portion (shown in figure 1, wherein the baffles (10 and 11) separate the header into different flow collecting portions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Girmscheid with a separator is provided between the first flow collecting portion and the second flow collecting portion, as taught by Folkedal, the motivation being to further extend the flow path of the working fluid through the heat exchanger with additional passes, thereby allowing for increased heat exchange.         
Regarding Claim 2, Girmscheid further discloses the flow collecting cavity of the first flow collecting portion (shown in figure 2, wherein both headers (8) collect the working fluid from the flat tubes (9)) has two or more abreast flow collecting passages communicated with each other (shown in figure 2, see also the rejection of Claim 1 regarding the flow configuration shown in the embodiment of Girmscheid figure 3), and 
the flow collecting cavity of the second flow collecting portion (shown in figure 2, wherein both headers (8) collect the working fluid from the flat tubes (9)) has two or more abreast flow collecting passages communicated with each other (shown in figure 2, wherein both headers (8) collect the working fluid from the flat tubes (9)); 
the flow collecting passages of the first flow collecting portion are communicated with the flow collecting cavity of the second flow collecting component through the first flat pipe group (shown in figure 1b, see also the rejection of Claim 1 regarding the flow configuration shown in the embodiment of Girmscheid figure 3, wherein the headers (8) are fluidly connected by tubes), and the 
flow collecting passages of the second flow collecting portion are communicated with the flow collecting cavity of the second flow collecting component through the second flat pipe group (shown in figure 1b, see also the rejection of Claim 1 regarding the flow configuration shown in the embodiment of Girmscheid figure 3, wherein the headers (8) are fluidly connected by tubes).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Girmscheid et al. (Translation of German Patent Document DE102014113868A1) in view of Folkedal et al. (USP 6155340) as applied in Claims 1-2 above and in further view of Hu (USP 5765633), hereinafter referred to as Hu.
Regarding Claim 4, a modified Girmscheid further teaches the first flow collecting component comprises a main body component (shown in figure 2 of Girmscheid, being the main body of the headers (8)), 
the flow collecting cavity of the first flow collecting component is located in the main body component (shown in figure 2 of Girmscheid), and 
the main body component comprises a first wall portion, a second wall portion (shown in figure 2, wherein the first wall portion is the side of the header opposing the flat tubes (9) and the second wall portion is the side having the flat tubes (9) inserted), and two side plate portions (shown in figure 2, being the sides of the header facing the flat tubes (9) and facing away from the flat tubes (9)); 
the first wall portion is provided with a separator (see the rejection of Claim 1, wherein Folkedal teaches the separator (10 and 11)) extending toward the second wall portion and abutting against the second wall portion, and the separator is configured to divide the first flow collecting component into the first flow collecting portion and the second flow collecting portion (“The header 3 has its inner space divided by a baffle 10 into two sections, and the header 4 is divided into two sections a baffle 11. In this way a medium path is provided starting from header 3, passing through a first set of tubes 1, through part of the header 4, passing through a second set of tubes 1 to header 3 and passing through a third set of tubes 1 to header 4 and to leave the heat exchanger unit through outlet 7”, col. 2 ll. 40-47 of Folkedal); 
the flow collecting passages of the first flow collecting portion are arranged in a length direction of the first flow collecting component (shown in figure 2 of Girmscheid), and the flow collecting passages of the second flow collecting portion are arranged in the length direction of the first flow collecting component (shown in figure 2 of Girmscheid); and 
the second wall portion is provided with a plurality of insertion holes adapted to the flat pipes (shown in figure 2 of Girmscheid, further the tube insertion holes being on the second wall portion is taught by Folkedal). Girmscheid fails to disclose a first end plate and a second end plate and the first end plate and the second end plate are configured to block two ends of the flow collecting cavity of the flow collecting component.
Hu, also drawn to a heat exchanger having separators, teaches a first end plate (70) and a second end plate (72) and the first end plate and the second end plate are configured to block two ends of the flow collecting cavity of the flow collecting component (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Girmscheid with a first end plate and a second end plate and the first end plate and the second end plate are configured to block two ends of the flow collecting cavity of the flow collecting component, as taught by Hu, the motivation being to simplify the header design by having multiple components or rather to utilize fabrication techniques that do not require a monolithic header.
Alternatively, Girmscheid discloses the claimed invention except for a first and second end plate. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the ends of the header comprise a first and second end plate rather than a single monolithic header, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 V (C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Girmscheid et al. (Translation of German Patent Document DE102014113868A1) in view of Folkedal et al. (USP 6155340) as applied in Claims 1-2 above and in further view of Kawakubo et al. (US PG Pub. 20040251013), hereinafter referred to as Kawakubo.
Regarding Claim 10, Girmscheid further discloses the housing is provided with fins (10), a part of the fins are located between two adjacent flat pipes (shown in figure 2), and a part of the fins are located between the flat pipes (9) and the inner wall of the housing (shown in figure 1b);  
the number of the flow collecting passages of the first flow collecting component is the same as the number of the flow collecting passages of the second flow collecting component (shown in figure 2, wherein the headers (8) have four internal channels that receive/transmit working fluid); 
the number of the flow collecting passages is 2 to 10 (four collecting passages are shown in figure 2 for each header), and an equivalent diameter of a cross section of the flow collecting passages (shown in figure 2); 
each flat pipe (9) has two or more circulation holes (shown in figure 8), each of the circulation holes is arranged along a width direction of the flat pipe (shown in figure 8), an equivalent pore diameter of each circulation hole (shown in figure 8), and a distance between the centers of two adjacent circulation holes (shown in figure 8).
Regarding the diameter of a cross section of the flow collecting passages being from 5mm to 25mm, Girmscheid fails to explicitly disclose that the diameter of a cross section of the flow collecting passages is from 5mm to 25mm. Since Girmscheid does, however, disclose that the flow collecting passages have a predetermined diameter, the diameter value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller flow collecting passage diameter increases the pressure loss within the heat exchanger allowing for increased pressure, decreases the material required to produce the heat exchanger and concurrently decreases the cost/weight of the heat exchanger and vice versa. Therefore, since the general conditions of the claim, i.e. that the flow collecting passages have a diameter, were disclosed in the prior art by Girmscheid, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flow collecting passages disclosed by Girmscheid having a diameter between 5mm to 25mm. Furthermore, the range of 5mm to 25mm is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
Regarding the equivalent pore diameter of each circulation hole ranging from 0.3mm to 1.5mm, and a distance between the centers of two adjacent circulation holes  is 0.5mm to 2.5mm, Kawakubo, also drawn to a heat exchanger having a flat tube with multiple channels, teaches the equivalent pore diameter of each circulation hole ranging from 0.3mm to 1.5mm (“preferably, the diameter Dp is in a range between 0.4 mm and 2.0 mm”, ¶ [15]), and a distance between the centers of two adjacent circulation holes  is 0.5mm to 2.5mm (shown in figure 2, wherein values of Wt are given that represent a spacing of the internal working fluid passages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Girmscheid with the aforementioned limitations, as taught by Kawakubo, the motivation being to prevent stress cracking within the heat exchanger while performing heat exchange.         

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763